Matter of Barrera v Panzarella (2020 NY Slip Op 04353)





Matter of Barrera v Panzarella


2020 NY Slip Op 04353


Decided on July 30, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 30, 2020

529485

[*1]In the Matter of Gerardo Barrera, Petitioner,
vLieutenant Mario Panzarella, as Hearing Officer, et al., Respondents.

Calendar Date: June 26, 2020

Before: Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ.


Gerardo Barrera, Newburgh, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Sing Sing Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the housing status that he previously enjoyed, petitioner is not entitled to that relief (see Matter of Mercado v Annucci, 172 AD3d 1844, 1845 [2019]). As petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Dove v Collado, 182 AD3d 893, 893 [2020]; Matter of Breeden v New York State Dept. of Corr. & Community Supervision, 179 AD3d 1374, 1375 [2020]).
Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.